[Cite as In re Adoption of C.E.S., 2020-Ohio-6902.]




                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY



                                                      :
 IN RE:
                                                      :   CASE NOS. CA2020-07-069
          THE ADOPTION OF C.E.S., JR.,                              CA2020-07-070
          et al.                                      :             CA2020-07-071

                                                      :          OPINION
                                                                 12/28/2020
                                                      :

                                                      :




            APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                                PROBATE DIVISION
          Case Nos. PA19-02-0021; PA19-02-0022; PA19-02-0023; PA20-06-0052


The Lampe Law Office, LLC, Vicki L. Richmond, Thomas S. Sapinsley, 9277 Centre Point
Drive, Suite 100, West Chester, Ohio 45069, for appellants

Cook Howard Law, Ltd., Melynda W. Cook Howard, 1501 First Avenue, Middletown, Ohio
45044, for appellee



        S. POWELL, J.

        {¶ 1} Appellants, J.S. ("Stepmother 1"), the stepmother of C.E.S., Jr., and K.W.

("Stepmother 2"), the stepmother of E.A.W. (collectively, "Stepmothers"), appeal the

decision of the Butler County Court of Common Pleas, Probate Division, finding appellee,

S.W. ("Mother"), the biological mother of C.E.S., Jr. and E.A.W., must give her consent
                                                                      Butler CA2020-07-069
                                                                             CA2020-07-070
                                                                             CA2020-07-071

before either child could be adopted.      For the reasons outlined below, the judgment

appealed from in Case No. CA2020-08-070 is dismissed as moot and the judgments

appealed from in Case Nos. CA2020-08-069 and CA2020-08-071 are affirmed.

                                        The Parties

       {¶ 2} This appeal involves two children, C.E.S., Jr. ("Child 1") in Case No. CA2020-

07-069 and E.A.W. ("Child 2") in Case No. CA2020-07-071. The younger child, Child 1,

was born issue of Mother's marriage to C.E.S., Sr. ("Father 1") on January 19, 2009. Mother

and Father 1 were divorced on December 9, 2010. Stepmother 1 then married Father 1 on

July 20, 2013. The older child, Child 2, was born issue of Mother's marriage to E.W. ("Father

2") on February 22, 2005. Mother and Father 2 were divorced on August 19, 2008.

Stepmother 2 then married Father 2 on May 24, 2009.

       {¶ 3} This appeal had originally involved a third child, B.A.W. ("Child 3") in Case

No. CA2020-08-070. Child 3 was born issue of Mother's marriage to Father 2 on March 20,

2002. However, as confirmed by the probate court's final order of adoption attached to

Stepmothers' brief, Child 3 has since reached the age of majority and been subject to an

adult adoption by Stepmother 2 on August 6, 2020. Under these circumstances, and for

purposes of judicial economy, we take judicial notice of the probate court's final order of

adoption and dismiss the appeal in Case No. CA2020-08-070 as moot. See State ex rel.

Ormond v. Solon, 8th Dist. Cuyahoga No. 92272, 2009-Ohio-1097, ¶ 15 ("we may take

judicial notice of findings and judgments as rendered in other Ohio cases"); see also Napier

v. Ickes, 5th Dist. Licking No. 2018 CA 00081, 2019-Ohio-2700, ¶ 88 ("[a] court may take

judicial notice of mootness"); and Pewitt v. Lorain Correctional Inst., 64 Ohio St.3d 470, 472

(1992) ("an event that causes a case to be moot may be proved by extrinsic evidence

outside the record").

                                             -2-
                                                                               Butler CA2020-07-069
                                                                                      CA2020-07-070
                                                                                      CA2020-07-071

                                  Facts and Procedural History

       {¶ 4} On September 19, 2017, the Butler County Department of Job and Family

Services ("BCDJFS") filed a complaint with the Butler County Court of Common Pleas,

Juvenile Division, alleging that both Child 1 and Child 2 were abused and dependent

children.1 After receiving BCDJFS' complaint, the juvenile court issued an emergency ex

parte order placing the children in the emergency temporary custody of their respective

fathers, Father 1 and Father 2.          The emergency ex parte order also granted Mother

supervised visitation time with the children. Two days later, on September 21, 2017, the

juvenile court held a shelter care hearing. Following this hearing, the juvenile court issued

an order granting temporary custody of Child 1 and Child 2 to Father 1 and Father 2,

respectively. It is undisputed that Mother had custody of both children prior to the juvenile

court issuing its emergency ex parte and temporary custody orders.

       {¶ 5} On November 16, 2017, the juvenile court held an adjudication hearing.

Because Mother was in the hospital receiving treatment for her mental health disorders,

Mother did not attend this hearing. Following this hearing, the juvenile court issued a

decision adjudicating both Child 1 and Child 2 as abused and dependent children. As part

of this decision, the juvenile court determined that Mother was the perpetrator of the abuse.

The juvenile court also found that it was in Child 1's and Child 2's best interest to suspend

Mother's supervised visitation time with the children until Mother had completed a

psychiatric and psychological evaluation. It is undisputed that Mother never attended any

supervised visits with the children after they were removed from Mother's care.



1. We note that BCDJFS filed two separate complaints under two separate case numbers, one for Child 1 and
one for Child 2. For ease of discussion, we will treat BCDJFS' two complaints as if only one complaint had
been filed under one case number that covered both children. The same is true as it relates to the entries
and orders issued by the various courts discussed throughout the remainder of this opinion.
                                                   -3-
                                                                      Butler CA2020-07-069
                                                                             CA2020-07-070
                                                                             CA2020-07-071

       {¶ 6} On January 10, 2018, the juvenile court held a disposition hearing. Just like

the adjudication hearing, Mother did not attend this hearing because she was in the hospital

receiving treatment for her mental health disorders. Following this hearing, the juvenile

court issued a dispositional decision granting legal custody of Child 1 to Father 1, and Child

2 to Father 2. The juvenile court's dispositional decision also contained a no contact order

that stated, in pertinent part, the following:

                     Mother's contact with the child[ren] shall remain
                      suspended until such time that Mother files a motion with
                      the court.

                     In order to resume visitation, Mother shall be required to
                      provide evidence that her mental health issues have
                      been successfully addressed such that resuming contact
                      would be in the child[ren]'s best interest.

       {¶ 7} Beginning on January 8, 2018, Mother was subject to a civil commitment order

issued by the probate court. The civil commitment order was issued by the probate court

pursuant to the authority granted to it under R.C. Chapter 5122, a statutory scheme that

permits a probate court to find a person like Mother a "mentally ill person" subject to

hospitalization by order of the court. Mother was released from the probate court's civil

commitment order on September 18, 2018. During Mother's time under the probate court's

civil commitment order, Mother was diagnosed with, and received treatment for,

psychogenic nonepileptic seizures, posttraumatic stress disorder, major depressive

disorder, and bipolar disorder. This was in addition to the treatment Mother received for the

residual effects of the stroke Mother suffered in 2013.

       {¶ 8} On February 28, 2019, approximately four months after Mother was released

from the probate court's civil commitment order, Stepmother 1 filed a petition with the




                                                 -4-
                                                                                   Butler CA2020-07-069
                                                                                          CA2020-07-070
                                                                                          CA2020-07-071

probate court requesting permission to adopt Child 1.2 That same day, Stepmother 2 filed

a petition with the probate court requesting permission to adopt Child 2.3 After receiving

notice of Stepmothers' adoption petitions, Mother filed an objection to both Stepmother 1's

and Stepmother 2's petitions noting that she did not consent to either child being adopted.

Mother also filed motions with the juvenile court requesting the juvenile court implement a

shared parenting plan and/or grant her legal custody of Child 1 and Child 2. These motions

were in addition to Mother's motion requesting the juvenile court grant her visitation time

with the children. Mother filed these motions with the juvenile court on April 25, 2019.

        {¶ 9} On January 22 and February 5, 2020, the probate court held a two-day

hearing on the issue of whether Mother's consent was necessary before either Child 1 or

Child 2 could be adopted. During this hearing, the probate court heard testimony from

Stepmothers, Mother, Father 1, and Father 2, among others. The probate court also

admitted numerous exhibits from both Stepmothers and Mother. These exhibits included,

but were not limited to, several court filings issued by the juvenile court, as well as the

various medical release forms executed by Mother. The record indicates that Mother then

provided these medical release forms to her attorney so that her attorney could obtain the

documentation needed to file a motion with the juvenile court requesting permission for

Mother to resume contact with Child 1 and Child 2 as required by the juvenile court's no

contact order.

                                    The Probate Court's Decision


2. We note that Stepmother 1 filed an amended petition for adoption of Child 1 on April 11, 2019 to correct
several clerical errors in her original petition. This includes Stepmother 1 failing to note that Father 1 had
consented to the adoption.

3. We note that Stepmother 2 filed an amended petition for adoption of Child 2 on April 8, 2019 to correct a
number of clerical errors in her original petition. This includes Stepmother 2 amending her petition to provide
Child 2's correct date of birth.
                                                     -5-
                                                                      Butler CA2020-07-069
                                                                             CA2020-07-070
                                                                             CA2020-07-071

       {¶ 10} On June 10, 2020, the probate court issued a decision finding Mother's

consent was necessary before either Child 1 or Child 2 could be adopted. In so holding,

the probate court noted that there was no dispute that Mother had not had any contact with

either child in the year immediately preceding when Stepmothers' filed their original

adoption petitions. The probate court, however, found Mother had a justifiable cause for

this failure given the juvenile court's order forbidding her from having contact with either

Child 1 or Child 2 until she filed a motion that established her mental health issues had been

successfully addressed such that Mother resuming contact with the children would be in the

children's best interest. Therefore, given the juvenile court's no contact order, the probate

court determined that Stepmothers had failed to satisfy their burden to prove, by clear and

convincing evidence, that Mother was without justifiable cause for her failure to have contact

with either child during the requisite one-year look-back period.

       {¶ 11} In reaching this decision, the probate court found Mother had been

"substantially disabled" from a "variety of medical and mental disorders" throughout the

entirety of that one-year look-back period. Specifically, as the probate court stated:

              The Court finds that [Mother] experienced a stroke in 2013 and
              began receiving Social Security Disability benefits in 2015. The
              Court finds that [Mother] was hospitalized for treatment of the
              symptoms of a mental health disorder on September 18, 2017,
              when the children were taken from her custody by the Juvenile
              Court. [Mother] was again hospitalized in December 2017, and
              again early in January of 2018, for treatment of the symptoms
              of a mental health disorder. On January 8, 2018, [Mother] was
              ordered held by this Court in a civil commitment proceeding,
              which resulted in a finding that [Mother] was a "mentally ill
              person subject to court order."

       {¶ 12} Continuing, the probate court stated:

              [Mother] remained under that commitment order until
              September 2018. During that period of time she was released
              from the hospital and received outpatient treatment, which was

                                             -6-
                                                                     Butler CA2020-07-069
                                                                            CA2020-07-070
                                                                            CA2020-07-071

             monitored by the Court. The Court finds that during the entirety
             of the requisite one year period [Mother] lived with medical and
             mental disorders that include: Major Depressive Disorder,
             Bipolar Disorder, Post-Traumatic Stress Disorder (PTSD),
             Psychogenic Non-Epileptic Seizure Disorder (PNES), and the
             residual effects of the stroke [Mother] had in 2013. The civil
             commitment order was terminated during September of 2018,
             but that did not "terminate" the disorders. [Mother] still has the
             same disorders, but her symptoms are more under control.

      {¶ 13} The probate court also determined that, based on the totality of the

circumstances, Stepmothers had failed to satisfy their burden to prove, by clear and

convincing evidence, that Mother had failed, without justifiable cause, to provide for the

maintenance and support of either Child 1 or Child 2 in that same look-back period. In so

holding, the probate court noted that Mother had maintained medical insurance that covered

both children during the years 2017 and 2018. The probate court also noted that Mother

had received only $766 in Social Security Disability benefits per month in income, which

she used to pay her necessary, and some de minimis discretionary, expenses. The probate

court further noted that during the requisite one-year look-back period, neither Father 1 nor

Father 2 had sought any form of maintenance and support from Mother for their respective

children, Child 1 and Child 2, and were in fact "not interested in receiving any such

maintenance and support" from Mother.

                 Appeal and Stepmothers' Two Assignments of Error

      {¶ 14} Stepmothers now appeal the probate court's decision finding Mother's

consent was necessary before either Child 1 or Child 2 could be adopted. In support,

Stepmothers raise the following two assignments of error for review.

      {¶ 15} Assignment of Error No. 1:

      {¶ 16} THE TRIAL COURT ERRED IN FINDING APPELLEE'S CONSENT FOR

ADOPTION IS REQUIRED FINDING APPELLEE HAD JUSTIFIABLE CAUSE FOR HER

                                             -7-
                                                                     Butler CA2020-07-069
                                                                            CA2020-07-070
                                                                            CA2020-07-071

FAILURE TO PROVIDE MORE THAN DE MINIMIS CONTACT WITH THE CHILDREN

FOR ONE YEAR PRIOR TO FILING OF THE PETITIONS FOR ADOPTION.

      {¶ 17} Assignment of Error No. 2:

      {¶ 18} THE TRIAL COURT ERRED IN FINDING APPELLEE'S CONSENT FOR

ADOPTION IS REQUIRED BECAUSE APPELLEE DID NOT FAIL (sic), WITHOUT

JUSTIFIABLE CAUSE, TO PROVIDE FOR THE MAINTENANCE AND SUPPORT OF THE

CHILDREN DURING THE YEAR IMMEDIATELY PRECEDING THE FILING OF THE

ADOPTION PETITION.

         Rule of Law Applicable to Stepmothers' Two Assignments of Error

      {¶ 19} "Natural parents have the right to the care and custody of their children." In

re Adoption of O.J.B., 12th Dist. Warren No. CA2020-01-004, 2020-Ohio-4184, ¶ 8, citing

In re Adoption of C.M.F., 12th Dist. Butler Nos. CA2013-06-090 and CA2013-06-091, 2013-

Ohio-4719, ¶ 8. An adoption permanently terminates those rights. In re Adoption of L.C.W.,

12th Dist. Butler No. CA2014-08-169, 2015-Ohio-61, ¶ 10. Because adoption terminates

those rights, Ohio law requires parental consent to an adoption unless a specific statutory

exemption exists. In re N.R.H.N., 12th Dist. Clermont No. CA2020-05-024, 2020-Ohio-

4266, ¶ 5. "[A]ny exception to the requirement of parental consent to adoption must be

strictly construed so as to protect the right of natural parents to raise and nurture their

children." In re B.N.S., 12th Dist. Butler Nos. CA2020-03-034 thru CA2020-03-036, 2020-

Ohio-4413, ¶ 27, citing In re Adoption of B.I., 157 Ohio St.3d 29, 2019-Ohio-2450, ¶ 12.

      {¶ 20} One of those statutory exemptions is found in R.C. 3107.07(A). Pursuant to

that statute, a natural parent's consent to the adoption of his or her child is not required

where the probate court finds by clear and convincing evidence that the parent failed,

without justifiable cause, (1) to provide more than de minimis contact with the minor or (2)

                                            -8-
                                                                        Butler CA2020-07-069
                                                                               CA2020-07-070
                                                                               CA2020-07-071

to provide for the maintenance and support of the minor as required by law or judicial

decree, for a period of at least one year immediately preceding the filing of the adoption

petition. In re M.E.F., 12th Dist. Clinton No. CA2018-10-017, 2019-Ohio-1291, ¶ 12, citing

R.C. 3107.07(A). Therefore, under the plain language of the statute, even where a parent

has failed to contact his or her child in the year immediately preceding the adoption petition

being filed, or where a parent has failed to provide support and maintenance for his or her

child during that one-year period, that parent's consent will still be required so long as there

was a justifiable cause for that failure. In re M.G.B.-E., 12th Dist. Clinton No. CA2018-10-

016, 2019-Ohio-753, ¶ 12, citing In re Adoption of Holcomb, 18 Ohio St.3d 361, 367 (1985),

overruled on other grounds by statute.

       {¶ 21} This creates a two-step analysis: (1) determine whether the parent failed to

engage in more than de minimis contact with the child or failed to provide for the

maintenance and support to the child in the year immediately preceding the filing of the

adoption petition, and (2) determine whether the parent had justifiable cause for the failure

to contact the child or provide maintenance and support for the child. In re Adoption of

J.F.M., 12th Dist. Butler No. CA2016-03-044, 2016-Ohio-4823, ¶ 11. But, even then, it is

the petitioner who bears the burden of proving each element by clear and convincing

evidence. In re Adoption of S.A.N., 12th Dist. Warren No. CA2019-03-025, 2019-Ohio-

3055, ¶ 8. Therefore, "[a]fter the petitioner has established the parent's lack of contact or

support, the parent bears the burden of going forward with evidence to show a facially

justifiable cause for the failure, although, the burden of proof remains on the petitioner." In

re Adoption of O.J.B., 2020-Ohio-4184 at ¶ 10.

                                    Standard of Review

       {¶ 22} "An appellate court applies two different standards of review to the probate

                                              -9-
                                                                      Butler CA2020-07-069
                                                                             CA2020-07-070
                                                                             CA2020-07-071

court's decision on parental consent." Id. at ¶ 11. This court applies an abuse of discretion

standard of review as it relates to the probate court's decision as to whether a parent's

contact with his or her child, or provision of maintenance and support for his or her child,

met the statutory standard. Id., citing In re Adoption of M.B., 131 Ohio St.3d 186, 2012-

Ohio-236, ¶ 25. An abuse of discretion is more than an error of law or judgment, it is a

decision that is unreasonable, arbitrary, or unconscionable. In re Adoption of A.L.S., 12th

Dist. Butler No. CA2017-09-146, 2018-Ohio-507, ¶ 16. "[T]he vast majority of cases in

which an abuse of discretion is asserted involve claims that the decision is unreasonable."

Effective Shareholder Solutions v. Natl. City Bank, 1st Dist. Hamilton Nos. C-080451 and

C-090117, 2009-Ohio-6200, ¶ 9. A decision is unreasonable where it is not supported by

a sound reasoning process. In re B.B., 12th Dist. Clermont No. CA2019-07-057, 2020-

Ohio-4007, ¶ 22.

       {¶ 23} However, as it relates to the probate court's decision on whether a parent had

justifiable cause for the failure to contact or provide maintenance and support to his or her

child, this court applies a manifest weight of the evidence standard of review. In re Adoption

of O.J.B., 2020-Ohio-4184 at ¶ 17 citing In re Adoption of Masa, 23 Ohio St.3d 163 (1986),

paragraph two of the syllabus. On a manifest weight of the evidence review, this court

examines the entire record, weighs the evidence and all reasonable inferences, considers

witness credibility, and determines whether, in resolving conflicts in the evidence, the trier

of fact clearly lost its way and created such a manifest miscarriage of justice that the

judgment must be reversed and a new trial ordered. In re Adoption of L.C.W., 2015-Ohio-

61 at ¶ 14. In applying this standard, however, this court must be mindful that it is the

probate court that "is in the best position to observe the demeanor of the parties and assess

the credibility and accuracy of the testimony." In re Adoption of C.A.L., 12th Dist. Clermont

                                            - 10 -
                                                                        Butler CA2020-07-069
                                                                               CA2020-07-070
                                                                               CA2020-07-071

No. CA2015-01-010, 2015-Ohio-2014, ¶ 29.

                         Stepmothers' First Assignment of Error

       {¶ 24} In their first assignment of error, Stepmothers argue the probate court's

decision finding Mother had a justifiable cause for failing to contact Child 1 and Child 2 in

the year immediately preceding when they filed their adoption petitions was against the

manifest weight of the evidence. We disagree.

       {¶ 25} Stepmothers argue the probate court's decision must be reversed because

there were "striking conflicts" in the probate court's findings of fact with the actual evidence

presented at the hearing on whether Mother's consent was necessary before Child 1 and

Child 2 could be adopted. This, according to Stepmothers, indicates the probate court

clearly lost its way and created a manifest miscarriage of justice. To support this claim,

Stepmothers argue that it was error for the probate court to find Mother was "substantially

disabled" from a "variety of medical and mental disorders" for the entirety of the requisite

one-year look-back period. Stepmothers also argue that it was error for the probate court

to find the medical and mental disorders Mother suffered from did not terminate when

Mother was released from the probate court's civil commitment order and instead find

Mother "still has the same disorders, but her symptoms are more under control."

       {¶ 26} To advance these claims, Stepmothers cite to the following testimony elicited

from Mother as part of their case-in-chief:

              Q: You were doing great, were you not, September of 2018?

              A: I felt good.

              Q: Meaning you weren't having any psychological, emotional,
              mental problems, correct?

              A: I wasn't – yeah, I wasn't going in the hospital or anything like
              that.

                                              - 11 -
                                                                      Butler CA2020-07-069
                                                                             CA2020-07-070
                                                                             CA2020-07-071


              Q: But, you didn't feel as though you were suffering from any
              mental disease or having emotional problems back in –

              A: I didn't feel like I was having emotional problems at the time.

              Q: Okay. And, in fact, you had felt great. When I say great, I
              mean mentally, emotionally and psychologically you had been
              feeling great for quite some time.

              A: I felt good. I felt good at that point.

       {¶ 27} Based upon this testimony, which indicates Mother had an improved mental

state after she was released from the probate court's civil commitment order, Stepmothers

argue that Mother did not have a justifiable cause for failing to contact Child 1 and Child 2

after the probate court released her from that commitment.          However, as the record

indicates, Mother could not simply contact Child 1 and Child 2 whenever she pleased. This

holds true regardless of whether Mother was subject to a civil commitment order. Mother

was instead required to comply with the juvenile court's no contact order forbidding her from

having contact with either child until she filed a motion with the juvenile court establishing

her mental health issues had been successfully addressed such that Mother's resumed

contact with the children would be in their best interest. This required Mother to take the

time to obtain the necessary documentation to support such a motion, something which

Mother ultimately did after procuring the services of, and meeting with, an attorney.

       {¶ 28} Despite Stepmothers' claims, the fact that it took Mother more than just a few

days or weeks to meet with her attorney and obtain the documentation needed to file the

required motion with the juvenile court does not mean the cause for Mother's lack of contact

with Child 1 and Child 2 was any less justified. Mother, having just been released from a

civil commitment order that required her to undergo both inpatient and outpatient treatment

to address her various medical and mental disorders, was acting in what she believed was

                                               - 12 -
                                                                        Butler CA2020-07-069
                                                                               CA2020-07-070
                                                                               CA2020-07-071

the best course of action to ensure that she would be successful in her efforts to resume

contact with her children in as short a time as possible. This includes, for instance, hiring

and meeting with an attorney. Mother should not be unduly punished by having her parental

rights permanently terminated simply because she was unable to meet with her attorney

any sooner than she did. See In re Adoption of R.M.T., 12th Dist. Warren Nos. CA2017-

12-177 and CA2017-12-178, 2018-Ohio-1691, ¶ 26 ("[t]he right to raise a child is an

'essential' and 'basic' civil right of any parent").

       {¶ 29} After a thorough review of the record, and when taking into consideration the

totality of the circumstances, we find the probate court did not err by finding Mother had a

justifiable cause for failing to contact Child 1 and Child 2 in the year immediately preceding

the filing of Stepmothers' adoption petitions. See, e.g., In re B.V.K.M., 6th Dist. Lucas No.

L-18-1137, 2019-Ohio-1173, ¶ 28-33 (probate court's decision finding appellant failed

without justifiable cause to contact his child during the one-year look-back period was

against the manifest weight of the evidence where appellant was subject to an order issued

by the juvenile court that prohibited appellant from contacting his child until further order of

the court as that no contact order "provided justification" for the lack of contact appellant

had with his child). This is because, as noted above, Mother was acting in what she

believed was the best course of action to succeed in her efforts to resume contact with her

children under the unique facts and circumstances of this case. Therefore, finding no merit

to any of Stepmothers' arguments raised herein, Stepmothers' first assignment of error

lacks merit and is overruled.

                        Stepmothers' Second Assignment of Error

       {¶ 30} In their second assignment of error, Stepmothers argue the probate court

erred by finding they had not met their burden of proof requiring them to prove, by clear and

                                                - 13 -
                                                                      Butler CA2020-07-069
                                                                             CA2020-07-070
                                                                             CA2020-07-071

convincing evidence, that Mother had failed, without justifiable cause, to provide for the

maintenance and support of Child 1 and Child 2 during the year immediately preceding the

filing of Stepmothers' adoption petitions. We disagree.

       {¶ 31} As noted above, the probate court found Mother, who had been receiving both

inpatient and outpatient treatment to address her mental health issues since the children

were removed from her care, had maintained medical insurance that covered both Child 1

and Child 2 during the years 2017 and 2018. Aside from Stepmothers' bare assertions to

the contrary, there is nothing in the record to show Mother was not entitled to maintain that

medical insurance for the children. There is also nothing in the record to show Mother could

not claim the children on that medical insurance, even though Child 1 and Child 2 had been

placed in their respective fathers' care. That is to say, based on the record properly before

this court, Stepmothers' claims are nothing more than pure, unproven speculation as to

what Mother could or could not do with respect to that medical insurance and the coverage

it provided her and the children.

       {¶ 32} The probate court also found that Mother had received only $766 in Social

Security Disability benefits per month, which Mother used to pay her necessary, and some

de minimis discretionary, expenses, thereby making it difficult, if not impossible, for Mother

to provide any monetary support to Child 1 and Child 2 given her lack of income and other

resources. See In re Adoption of Masa, 23 Ohio St.3d 163, 167 (1986) ("ability to pay is a

key factor in determining whether there is justifiable cause for failure to support a child");

see also In re Adoption of Willis, 10th Dist. Franklin No. 88AP-1071, 1989 Ohio App. LEXIS

2369, *11 (June 15, 1989) ("[t]here is a critical distinction between a natural parent who is

able to pay and yet unwilling and the parent who is completely unable to pay support"). The

probate court further found that during the requisite one-year look-back period, neither

                                            - 14 -
                                                                     Butler CA2020-07-069
                                                                            CA2020-07-070
                                                                            CA2020-07-071

Father 1 nor Father 2 had sought any form of maintenance and support from Mother for

their respective children, and were in fact "not interested in receiving any such maintenance

and support" from Mother.

      {¶ 33} In light of the foregoing, and taking into consideration the totality of the

circumstances, we find no error in the probate court's decision finding Stepmothers had not

met their burden of proof requiring them to prove, by clear and convincing evidence, that

Mother had failed, without justifiable cause, to provide for the maintenance and support of

either Child 1 or Child 2 in the year immediately preceding the filings of the adoption

petitions. Mother, having little if anything to provide to Child 1 and Child 2 during the

requisite look-back period, maintained medical insurance for both children during the years

2017 and 2018. This was done all while Mother was subject to a civil commitment order

that required Mother to undergo both inpatient and outpatient treatment for her medical and

mental health disorders. Therefore, although we understand Stepmothers' concerns, this

is simply not one of those exceptional cases in which the evidence weighs heavily against

the probate court's decision to render it against the manifest weight of the evidence. See

In re K.N.W., 4th Dist. Athens Nos. 15CA36 and 15CA37, 2016-Ohio-5863, ¶ 27 (this court

will reverse a judgment as being against the manifest weight of the evidence "only in the

exceptional case in which the evidence weighs heavily against the judgment"). Accordingly,

finding no merit to any of the arguments raised by Stepmothers herein, Stepmothers'

second assignment of error also lacks merit and is overruled.

      {¶ 34} Judgment affirmed in Case Nos. CA2020-08-069 and CA2020-08-071 and

appeal dismissed as moot in Case No. CA2020-08-070.


      HENDRICKSON, P.J., and PIPER, J., concur.


                                            - 15 -